UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35164 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 7,396,459 shares outstanding as of October 31, 2014. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 1 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION 19 Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Mine Safety Disclosure 19 Item 5.Other Information 19 Item 6.Exhibits 20 SIGNATURES 21 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports 34 76 Other 55 73 Total revenue Cost of revenue (exclusive of depreciation and amortization included below) Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Loss from operations ) Interest and other income, net 2 3 7 18 Net loss $ ) $ ) $ ) $ ) Unrealized (loss) / gain on available-for-sale securities (1
